                   Case 19-50776-CSS                  Doc 58         Filed 10/05/20           Page 1 of 2
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------------x
In re:                                                               :          Chapter 11
                                                                     :
                                                                  1
PROMISE HEALTHCARE GROUP, LLC, et al., :                                        Case No. 18-12491 (CSS)
                                                                     :
                    Debtors.                                         :          (Jointly Administered)
_________________________________________                            :
                                                                     :
PROMISE HEALTHCARE, INC., BOSSIER                                    :
LAND ACQUISITION CORP., PROMISE                                      :
HEALTHCARE OF LOUISIANA, INC., AND                                   :          Adv. Proc. No. 19-50776 (CSS)
PROMISE PROPERTIES OF SHREVEPORT, LLC:
                                                                     :
                    Plaintiffs,                                      :
                                                                     :
          v.                                                         :
                                                                     :
KPC PROMISE HEALTHCARE, LLC and                                      :
STRATEGIC GLOBAL MANAGEMENT, INC., :
                                                                     :
                    Defendants.                                      :          Hearing Date: 10/23/20 at 3:00 p.m. (ET)
--------------------------------------------------------------------x
                                    NOTICE OF RESCHEDULED HEARING

          PLEASE TAKE NOTICE, that at the direction of the Court, the hearing previously

scheduled for October 8, 2020 at 11:00 a.m. (prevailing Eastern Time) has been rescheduled to

October 23, 2020 at 3:00 p.m. (prevailing Eastern Time) before The Honorable Chief Judge




1 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC
(1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP
Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare,
Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade,
Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida
at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of
Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of
Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328),
Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation
Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900, San Francisco,
CA 94111.



EAST\176801922.1
               Case 19-50776-CSS        Doc 58       Filed 10/05/20   Page 2 of 2

Christopher S. Sontchi at the United States Bankruptcy Court for the District of Delaware, 824 North

Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware 19801.

Dated: October 5, 2020                      DLA PIPER LLP (US)
       Wilmington, Delaware
                                             /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Matthew S. Sarna (#6578)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: stuart.brown@us.dlapiper.com
                                                    matthew.sarna@us.dlapiper.com

                                            -and-

                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (admitted pro hac vice)
                                            Katie G. Stenberg (admitted pro hac vice)
                                            Blake D. Roth (admitted pro hac vice)
                                            Tyler N. Layne (admitted pro hac vice)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                            Attorneys for the Debtors and Debtors in Possession




                                                 2
EAST\176801922.1
